Citation Nr: 1128040	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-46 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from September 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which denied the benefit sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1953 decision, the RO denied the Veteran's claim for service connection for hearing loss; the Veteran did not appeal the decision.

2.  None of the new evidence associated with the claims file since the September 1953 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss, or raises a reasonable possibility of substantiating the claim for service connection for hearing loss.


CONCLUSIONS OF LAW


1.  The RO's September 1953 decision, which denied the Veteran's claim for entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2010).

2.  As evidence received since the RO's September 1953 denial is not new and material, the criteria for reopening the Veteran's claim for service connection for hearing loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen his claim for service connection for hearing loss was received in November 2009.  He was notified of the provisions of the VCAA by the RO in correspondence dated in December 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed and a statement of the case was issued in October 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in December 2009.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the December 2009 VCAA notice letter shows that the RO identified the basis for the denial in the prior decision and provided notice that described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Board finds the notice requirements pertinent to the issue on appeal addressed in this decision have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

New and Material Evidence

In the September 1953 rating decision, the RO denied the Veteran's claim for service connection for hearing loss.  It was noted that while the Veteran had a diagnosis of hearing loss, the Veteran had a pre-existing ear disorder which was not aggravated by service.  

Evidence of record considered with the September 1953 rating decision included service treatment records, statements from the Veteran, a private treatment report from Dr. H. H. dated in May 1953, and an August 1953 VA audio examination report.

In November 2009, the Veteran filed an application to reopen the previously denied claim.  This appeal arises from the RO's January 2010 denial to reopen the Veteran's claim for entitlement to service connection for hearing loss.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the last final denial of the claim was the June 2001 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the September 1953 denial includes statements from the Veteran, VA progress notes dated in August 2010, and a private treatment record dated in November 1988.

Some of the additionally received evidence is "new" in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is "material" for purposes of reopening the claim for service connection for hearing loss.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the September 1953 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim.  In September 1953, the claim for service connection for hearing loss was denied as there was no indication that the Veteran's pre-existing ear disorders were permanently worsened or aggravated by service.  The evidence added to the record since September 1953 also does not include competent evidence that the Veteran has hearing loss incurred in or aggravated by service, which was the basis for the prior determination.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for hearing loss has not been received.  As such, the requirements for reopening the claim are not met, and the September 1953 denial of the claim for service connection for hearing loss remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for bilateral hearing loss. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


